ORDER
The plaintiffs in these consolidated appeals filed a petition seeking initial en banc review of the decisions of the two district courts before whom the cases were heard. The petition was referred to the three-judge panel to which the appeals had been assigned for oral argument on October 23, 2001.
The panel requested that all of the active judges of the court be polled to determine whether or not the petition should be granted and the appeals be presented in the first instance to the en banc court for argument and decision. A majority of the active judges voted to grant the petition; therefore
IT IS ORDERED that the petition for initial hearing en banc be, and it hereby is, GRANTED. It is FURTHER ORDERED the oral argument scheduled for October 23, 2001 is cancelled; oral argu*804ment to the en banc court will be on Thursday, December 6, 2001, at 1:30 P.M., EST, in Cincinnati, Ohio.